United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 07-1057
                                ___________

Pansy Blackwell,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Mike Trail; Catherine Dean;            *
James Hohn; David Burnett;             * [UNPUBLISHED]
Lee Fergus; Scott Hunter, Former       *
Prosecuting Attorney; Thomas           *
Kieklak, Attorney at Law; Richard      *
C. Rhodes; Rhonda Rossman,             *
County Nurse; Ron Wilson,              *
Attorney at Law,                       *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: May 27, 2008
                             Filed: May 30, 2008
                              ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________
PER CURIAM.

      Pansy Blackwell appeals from the district court’s1 dismissal of her civil action
in which she made various allegations about events underlying her prior state court
criminal convictions. Having carefully reviewed the record, we conclude that
dismissal was warranted. Accordingly, the judgment is affirmed, see 8th Cir. R. 47B,
and Blackwell’s appellate motions are denied.
                      ______________________________




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                         -2-